Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2022

                                       No. 04-22-00356-CR

                                 Angelica NAVARRO-DEPAZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13056
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

        On July 27, 2022, we ordered appellant to provide written proof to this court on or before
August 5, 2022, that either the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee, or appellant is entitled to appeal without paying the reporter’s fee.
However, appellant has filed a motion requesting additional time to make arrangements to pay
the reporter’s fee with court reporter Mary Beth Sasala. The motion is GRANTED.

        We, therefore, ORDER appellant to provide written proof to this court on or before
August 26, 2022, that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court